Citation Nr: 0726792	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  00-22 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
bilateral varicose veins with thrombophlebitis, currently 
rated as 60 percent disabling.

2.  Entitlement to an increased rating for duodenal ulcer 
with gastroduodenitis, currently rated as 20 percent 
disabling.

3.  Entitlement to a compensable rating for esophagitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1999 rating decision rendered by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A motion to advance this case on the docket was granted by 
the Board in November 2004.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).

In November 2004 and December 2006, the Board remanded this 
case for further evidentiary development.  The case has now 
been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's varicose veins of each lower extremity are 
not manifested by stasis pigmentation, eczema, ulcerations, 
or massive board-like edema.

2.  The veteran's duodenal ulcer with gastroduodenitis has 
been no more than moderate.

3.  The veteran does not have moderate stricture of the 
esophagus. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
postoperative bilateral varicose veins with thrombophlebitis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Codes 7120, 7121 (2006).

2.  The criteria for a rating in excess of 20 percent for 
duodenal ulcer with gastroduodenitis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7305 (2006).

3.  The criteria for a compensable evaluation for esophagitis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process." Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

In the instant appeal, the initial unfavorable rating 
decision was rendered prior to the enactment of the VCAA.  
The originating agency provided the veteran with the notice 
required under the VCAA and the implementing regulation, to 
include notice that he should submit any pertinent evidence 
in his possession, by letters mailed in May 2002 and May 
2004.  The veteran was also provided with the requisite 
notice with respect to the effective-date element of his 
claims in a December 2006 letter.  

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining VA treatment records and 
affording him VA examinations that addressed the severity of 
his disabilities in November 1998 and April 2003.  Pursuant 
to the Board's December 2006 Remand, the veteran was 
scheduled for additional VA examinations in February 2007 for 
purposes of ensuring that the current level of the veteran's 
disabilities had been ascertained.  The veteran failed to 
report to the scheduled VA examinations.  Consequently, the 
Board will evaluate the veteran's disabilities based on the 
earlier conducted VA examinations.  Neither the veteran nor 
his representative has identified any outstanding evidence, 
to include medical records, that could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such outstanding evidence.  Therefore, the Board is 
satisfied that the originating agency has complied with the 
duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims in April 2007.  There is no indication in the record 
or reason to believe that any ultimate decision of the 
originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claims.


General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board also reviewed 
all evidence of record pertaining to the history of the 
service-connected varicose veins, ulcer, and esophagitis 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disabilities.  

Postoperative Bilateral Varicose Veins with Thrombophlebitis

In a December 1945 rating decision, the RO granted service 
connection for varicose veins of the right leg.  In a 
November 1955 rating decision, the RO granted service 
connection for varicose veins of the left leg.  Thereafter, 
service connection was expanded to include thrombophlebitis.  
In March 1998, the veteran filed the instant claim for a 
rating in excess of 60 percent under Diagnostic Codes 7120 
and 7121.  

Under Diagnostic Codes 7120 and 7121, a 10 percent rating is 
warranted for varicose veins manifested by intermittent edema 
of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  A 20 
percent rating is warranted for persistent edema, 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is warranted for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is warranted for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  A 100 percent rating is 
warranted with the following attributed to the effects of 
varicose veins: massive board-like edema with constant pain 
at rest.  These evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, each 
extremity is to be evaluated separately and combined under § 
4.25, using the bilateral factor under § 4.26, if applicable.  
38 C.F.R. § 4.104, Diagnostic Codes 7120, 7121 (2006).

A November 1998 VA arteries and veins examination report 
shows that the veteran reported that he "[could] not walk" 
and climb stairs; he indicated that his feet felt like he was 
lifting weights.  He felt tired at rest and after prolonged 
standing, he had to sit down.  His symptoms of edema were 
relieved by elevation of the extremity and a compression 
hose; raising his feet reduced the swelling and edema.  The 
physical examination revealed minimal 1+ edema and no 
dermatitis or cellulitis.  The examiner described that the 
veteran had recurrent varicose veins of both legs.  The 
examiner indicated that the edema was not board-like but it 
had been persistent.  There were no ulcers, stasis 
hyperpigmentation, or eczema.  The examiner provided 
diagnoses of status post bilateral varicose vein stripping, 
status post thrombophlebitis of both legs, and recurrent 
varicose veins and edema.  

An April 2003 VA general medical examination report shows 
that the veteran complained of chronic pain and fatigue in 
both of his legs due to varicose veins.  The physical 
examination only revealed varicose veins on both lower 
extremities; no edema was noted.  

An April 2003 VA arteries and veins examination report shows 
that the veteran reported that he was currently using anti-
embolic stockings.  He reported that because of chronic 
fatigue and aches in his legs, he was forced to retire early.  
He maintained that he experienced chronic pain in his legs 
even at rest.  The physical examination only revealed 
varicose veins of both legs; no edema was noted.  The 
examiner provided diagnoses of bilateral varicose veins and 
venous insufficiency.  

VA treatment records dated through April 2007 note no 
complaints or clinical findings inconsistent with the 
findings discussed above.  Physical examinations either 
revealed no edema or +1 edema in the lower extremities. 

The Board notes that the 60 percent rating currently assigned 
the disability is protected as it has been in effect for more 
than 20 years.  See 38 C.F.R. § 3.951(b) (2006). 

The medical evidence of record shows that the veteran's 
varicose veins are not manifested by stasis pigmentation, 
eczema, or ulcerations.  While an April 2003 VA examination 
report shows that the veteran complained of chronic pain in 
his legs even at rest, it is not accompanied by massive 
board-like edema.  Thus, the veteran would only be entitled 
to a 20 percent rating for each lower extremity under 
Diagnostic Codes 7120 and 7121.  The 20 percent disability 
ratings would only combine to 40 percent.  See 38 C.F.R. §§ 
4.25, 4.26 (2006).  Accordingly, the Board finds that the 
components of the disability do not warrant more than the 
currently assigned rating of 60 percent.

Duodenal Ulcer with Gastroduodenitis

In an October 1994 decision, the RO effectuated an award of 
service connection for chronic duodenal ulcer disability 
pursuant to a September 1994 decision of the Board.  
Thereafter, service connection was expanded to include 
gastroduodenitis.  In March 1998, the veteran filed the 
instant claim for a rating in excess of 20 percent under 
Diagnostic Code 7305.  

Duodenal ulcer disease is rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7305, which provides that a 10 percent rating 
is warranted if the disorder is mild with recurring symptoms 
once or twice yearly.  A 20 percent rating is warranted if 
the disorder is moderate with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration or with continuous moderate manifestations.  A 40 
percent rating is warranted if the disability is moderately 
severe; the manifestations are less than those of severe 
duodenal disease but there is impairment of health manifested 
by anemia and weight loss; or there are recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent rating is 
warranted if the disability is severe, manifested by pain 
which is only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.

A November 1998 VA stomach, duodenum and peritoneal adhesions 
examination report shows that the veteran reported that he 
vomits twice a week.  He denied that he experienced 
hematemesis or melena.  He had lost ten pounds over a period 
of ten years.  He stated that he was "slightly" anemic.  
Diagnostic and clinical tests revealed that he had no 
adhesions.  The examiner provided diagnoses that included 
"hiatur hernia, gastritic, duodentis dut to hpylon by upper 
GI eudoscopy."     

A November 1998 esophagus and hiatal hernia examination 
report shows that the veteran reported that he experienced 
regurgitation and heartburn.  He denied that he experienced 
hematemesis or melena.  He had nausea and vomiting twice a 
week.  His general health and nutrition were good.  In the 
past week, he had gained weight.  He was "a little" anemic.   

In a December 2000 addendum to a November 2000 letter, VA 
physician Dr. R.M. noted that the veteran's peptic ulcer 
disease was poorly responsive to medications. 

An April 2003 VA general medical examination report shows 
that the veteran attributed several symptoms, including 
intermittent vomiting and a loss of appetite, to his peptic 
ulcer disease.  The examiner observed that the veteran 
appeared properly nourished.  

April 2003 VA stomach, duodenum, peritoneal adhesions, 
esophagus, and hiatal hernia examination reports show that 
the veteran complained of nausea and intermittent vomiting, 
approximately once a week, triggered by food or anxiety.  He 
reported on only one episode of hematemesis in 1982 and a 
history of peptic ulcer disease.  He denied that he had 
melena.  He denied any significant weight gain or weight 
lost, but he complained of chronic anorexia or loss of 
appetite.  The examiner observed that the veteran appeared 
properly nourished, and she observed no signs or symptoms of 
anemia.  The examiner provided diagnoses of gastroesophageal 
reflux disease (GERD), hiatal hernia, peptic ulcer disease 
1940s, and hematemesis 1982.  
  
VA treatment records dated through April 2007 note complaints 
and clinical findings similar to those discussed above.  In 
addition, several treatment reports note that the veteran had 
a history of chronic anemia, but do not note any relevant 
clinical findings and do not attribute the anemia to the 
veteran's duodenal ulcer and gastroduodenitis.  A November 
2001 record shows that an examiner's assessment included 
anemia accompanied by the notation that there was no evidence 
of iron deficiency.  The veteran was followed for multiple 
medical problems, including orthostatic hypotension secondary 
to autonomic dysfunction in association with his nonservice-
connected Parkinson's disease.  

The medical evidence of record does not appear to show any, 
much less moderately severe, symptoms associated with the 
veteran's duodenal ulcer and gastroduodenitis.  The veteran's 
complaints of nausea, vomiting, and history of anemia were 
not attributed to his service-connected disability.  Rather, 
the veteran was followed for symptoms of GERD, a hiatal 
hernia, and other medical disorders.  The evidence simply 
does not show impairment of health and incapacitating 
episodes due to duodenal ulcer disease.  For these reasons, 
the Board finds that the veteran is not entitled to a rating 
in excess of 20 percent under Diagnostic Code 7305.  

Esophagitis	

In a January 1998 rating decision, the RO granted service 
connection for esophagitis.  In March 1998, the veteran filed 
the instant claim for a compensable rating under Diagnostic 
Code 7203.

Under Diagnostic Code 7203, a 30 percent rating is warranted 
where stricture of the esophagus is moderate.  Where the 
stricture is severe, permitting intake of liquids only, a 50 
percent rating is warranted, and if accompanied by marked 
impairment of general health, an 80 percent rating is 
warranted.  

A November 1998 esophagus and hiatal hernia examination 
report shows that the veteran reported that he had dysphagia 
when he ate solids or liquids.  

An April 2003 VA esophagus and hiatal hernia examination 
report shows that the veteran complained of intermittent 
dysphagia or difficulty swallowing solid foods.  

VA treatment records dated through April 2007 note similar 
complaints.  A March 2002 record notes that there was no 
evidence of oral-pharyngeal dysphagia from the clinical 
evaluation.  A follow-up barium swallow study in June 2002 
was within normal limits. 

Although the veteran has, at times, complained of dysphagia, 
the barium swallow study in June 2002 did not disclose a 
stricture and there is no other objective medical evidence of 
impairment consistent with a moderate stricture of the 
esophagus.  Therefore, the veteran is not entitled to a 
compensable evaluation for esophagitis under Diagnostic Code 
7203.  

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting a higher rating for the disabilities 
discussed above but has found none.  The Board has also 
considered whether the case should be referred to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2006).  The record reflects that the veteran has not 
required frequent hospitalizations for any of these 
disabilities and that the objectively demonstrated 
manifestations of the disabilities are contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
veteran's esophagitis would be to a compensable degree or 
that the average industrial impairment from the other 
disabilities would be in excess of that contemplated by the 
assigned ratings.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not warranted.

Finally, the Board has considered the benefit-of-the-doubt 
doctrine; however, since the preponderance of the evidence is 
against the claims, that doctrine is not applicable to these 
claims.  


ORDER

A rating in excess of 60 percent for postoperative bilateral 
varicose veins with thrombophlebitis is denied.

A rating in excess of 20 percent for duodenal ulcer with 
gastroduodenitis is denied.

A compensable evaluation for esophagitis is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


